DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotters (U.S. Publication No. 20040226360).
Regarding claim 1, Lotters teaches a multiphase flow measurement system comprising: at least one reference temperature sensor (Fig.1, 3) located along a production tubing at a first position and configured to measure a first temperature of a multiphase flow (Paragraph 35); and at least one heated temperature sensor (Fig.1, 4) located along the production tubing at a second position that is downstream of the reference temperature sensor, the at least one heated temperature sensor configured to excite the multiphase flow and measure a second temperature of the multiphase flow (Paragraph 35), wherein a cross-sectional shape along a length of the production tubing from the first position to the second position is substantially the same (As shown in Fig.1, the cross-sectional from the first position 3 to the second position 4 is substantially the same).
Regarding claim 5, Lotters teaches a data acquisition system configured to accept data from the at least one reference temperature sensor and the at least one heated temperature sensor and use the data to calculate one or more phase flow characteristics of the multiphase flow (Paragraph 39).
Regarding claim 9, Lotters teaches wherein the at least one reference temperature sensor comprises a passive resistance temperature detector; and further 
Regarding claim 10, Lotters teaches wherein the at least one heated temperature sensor is configured to excite the multiphase flow using one or more of: pulse power and constant power (Paragraph 35).
Regarding claim 11, Lotters teaches a multiphase flow measurement system comprising: production tubing through which a multiphase flow can be directed, the tubing including an intake end for accepting the multiphase flow (As shown in Fig.1 and paragraphs 2 and 33); one or more reference temperature sensors (Fig.1, 3) located along the production tubing at a first position downstream of the intake end, the one or more reference temperature sensors being configured to measure a first temperature of the multiphase flow (Paragraph 35); and one or more heated temperature sensors (Fig.1, 4) located along the production tubing at a second position that is downstream of the first position, the one or more heated temperature sensors being configured to heat up the multiphase flow and measure a second temperature of the multiphase flow (Paragraph 35), wherein a cross-sectional shape along a length of the production tubing from the first position to the second position is substantially the same (As shown in Fig.1, the cross-sectional from the first position 3 to the second position 4 is substantially the same).
Regarding claim 13, Lotters teaches wherein the one or more reference temperature sensors comprise passive resistance temperature detectors; and further wherein the one or more heated temperature sensors comprise heated resistance temperature detectors (Paragraphs 33-34).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Duhanyan et al. (U.S. Publication No. 20090000390).
Regarding claim 2, Lotters teaches all the features of claim 1, Lotters is silent about a Venturi nozzle for accepting and mixing the multiphase flow upstream of the at least one reference temperature sensor; and a differential pressure measurement sensor configured to measure a change of pressure of the multiphase flow from an inlet of the Venturi nozzle to a throat of the Venturi nozzle.
Duhanyan teaches a Venturi nozzle (Abstract) for accepting and mixing the multiphase flow upstream of the at least one reference temperature sensor (Fig.2, 13); and a differential pressure measurement sensor (Fig.2, 8) configured to measure a change of pressure of the multiphase flow from an inlet of the Venturi nozzle to a throat of the Venturi nozzle (Paragraph 58).

Regarding claim 3, the combination of Lotters and Duhanyan teaches all the features of claim 2 as outlined above, Duhanyan further teaches a water cut sensor (Fig.2, 11+12 and paragraphs 63-67) located between an outlet of the Venturi nozzle and the at least one reference temperature sensor (Fig.2, 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Lotters’ flow measuring device on a Venturi nozzle system because it would allow Lotters’ flow measuring device to be used in a wellbore location, furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Duhanyan’s water cut sensor into Lotters’ flow measuring because it would be able to measure water content of fluid mixture.
Regarding claim 4, the combination of Lotters and Duhanyan teaches all the features of claim 3 as outlined above, the combination of Lotters and Duhanyan is silent about wherein the water cut sensor makes measurements based on one or more of resistivity; capacitance.
However, paragraph 57 of the present application publication describes that it is known in the art to use a water cut sensor based on resistivity and/or capacitance. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make measurement of the water cut sensor based on KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, Lotters teaches all the features of claim 11, Lotters is silent about a Venturi nozzle for accepting the multiphase flow, the Venturi nozzle being between the intake end and the first position in the production tubing; and a pressure change sensor configured to measure a difference in pressure in the multiphase flow between an intake of the Venturi nozzle and a throat of the Venturi nozzle.
Duhanyan teaches a Venturi nozzle (Abstract) for accepting the multiphase flow, the Venturi nozzle being between the intake end and the first position (Fig.2, 13) in the production tubing; and a pressure change sensor  (Fig.2, 8) configured to measure a difference in pressure in the multiphase flow between an intake of the Venturi nozzle and a throat of the Venturi nozzle (Paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Lotters’ flow measuring device on a Venturi nozzle system because it would allow Lotters’ flow measuring device to be used in a wellbore location.
Regarding claim 15, the combination of Lotters and Duhanyan teaches all the features of claim 14 as outlined above, Duhanyan further teaches a water cut sensor (Fig.2, 11+12 and paragraphs 63-67) located between an outlet of the Venturi nozzle and the at least one reference temperature sensor (Fig.2, 13).

Regarding claim 19, Lotters teaches a computer-readable tangible medium with instructions stored thereon that, when executed, direct a processor to perform acts comprising: receiving first temperature measurements associated with one or more passive resistance temperature detectors measuring a first temperature of a multiphase flow, the one or more passive resistance temperature detectors located along a production tubing at a first position; receiving second temperature measurements associated with one or more heated resistance temperature detectors measuring a second temperature of the multiphase flow, the one or more heated resistance temperature detectors located along the production tubing at a second position (Paragraphs 33-35), wherein a cross-sectional shape along a length of the production tubing from the first position to the second position is substantially the same (As shown in Fig.1, the cross-sectional from the first position 3 to the second position 4 is substantially the same); and utilizing the first temperature measurements and the second temperature measurements to calculate one or more phase flow characteristics of the multiphase flow (Abstract and paragraph 2).

Duhanyan teaches receiving pressure change information associated with a difference in pressure in the multiphase flow between an intake and a throat of a Venturi nozzle (Abstract) and use the pressure change information to calculate one or more phase flow characteristics of the multiphase flow (Paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Lotters’ flow measuring device on a Venturi nozzle system because it would allow Lotters’ flow measuring device to be used in a wellbore location, furthermore combining Lotters’ first temperature measurements and second temperature measurements with Duhanyan’s pressure change information would provide a more accurate measurement of flow characteristics of a fluid flow.
Regarding claim 20, the combination of Lotters and Duhanyan teaches all the features of claim 19 as outlined above, Duhanyan further teaches receiving water cut information associated with the multiphase flow; and using the water cut information along with the pressure change information to calculate one or more phase flow characteristics of the multiphase flow.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Lotters’ first temperature measurements and second temperature measurements with Duhanyan’s pressure change information .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Berkcan et al. (U.S. Patent No. 6681625).
Regarding claim 6, Lotters teaches all the features of claim 1, Lotters is silent about at least one passive temperature sensor located at a third position along the production tubing downstream of the heated temperature sensor configured to measure a third temperature of the multiphase flow, wherein a cross-sectional shape along a length of the production tubing from the first position to the third position is substantially the same.
Berkcan teaches at least one passive temperature sensor (Fig.8, 26a or 26b) located at a third position along the production tubing downstream of the heated temperature sensor configured to measure a third temperature of the multiphase flow, wherein a cross-sectional shape along a length of the production tubing from the first position to the third position is substantially the same (As shown in Fig.8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a passive temperature sensor at a third position downstream of Lotters’ heated temperature sensor because it would allow Lotters’ flowmeter to measure flow rate from both directions, also it would provide redundant measurement, and increase reliability of Lotters’ measurement.

s 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Sasaki (U.S. Publication No. 20170115148).
Regarding claim 7, Lotters teaches all the features of claim 1, Lotters is silent about a control valve located along the production tubing downstream of the at least one heated temperature sensor, the control valve being configured to allow a user to create a stratified flow of the multiphase flow.
Sasaki teaches a control valve located along the production tubing downstream of the at least one heated temperature sensor, the control valve being configured to allow a user to create a stratified flow of the multiphase flow (Abstract and paragraph 124).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Sasaki’s flow control valve downstream of Lotters’ flow measuring device because it would control fluid flow inside Lotters’ tube.
Regarding claim 17, Lotters teaches all the features of claim 11, Lotters is silent about a control valve configured to allow a user to perform actions comprising: opening the tubing; closing the tubing; and choking the multiphase flow in the tubing.
Sasaki teaches a control valve configured to allow a user to perform actions comprising: opening the tubing; closing the tubing; and choking the multiphase flow in the tubing (Abstract and paragraph 124).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Sasaki’s flow control valve .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Sasaki (U.S. Publication No. 20170115148) and Gaberthuel (U.S. Publication No. 20170356774).
Regarding claim 8, the combination of Lotters and Sasaki teaches all the features of claim 7 as outline above, the combination of Lotters and Sasaki is silent about the at least one reference temperature sensor comprises a plurality of reference temperature sensors placed at various locations about a circumference of the production tubing at the first position in which the multiphase flow is flowing; and the at least one heated temperature sensor comprises a plurality of heated temperature sensors placed at various locations about the circumference of the production tubing at the second position downstream of the plurality of reference temperature sensors.
Gaberthuel teaches the at least one reference temperature sensor comprises a plurality of reference temperature sensors placed at various locations about a circumference of production tubing in which the multiphase flow is flowing; and the at least one heated temperature sensor comprises a plurality of heated temperature sensors placed at various locations about the circumference of the production tubing downstream of the reference temperature sensors (As shown in Figs. 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a plurality of reference temperature sensors 
Regarding claim 18, the combination of Lotters and Sasaki teaches all the features of claim 17 as outline above, the combination of Lotters and Sasaki is silent about the one or more reference temperature sensors are placed at various locations about a circumference of the production tubing at the first position; and the one or more heated temperature sensors are placed at various locations about the circumference of the production tubing at the second position.
Gaberthuel teaches the one or more reference temperature sensors are placed at various locations about a circumference of the production tubing at the first position; and the one or more heated temperature sensors are placed at various locations about the circumference of the production tubing at the second position (As shown in Figs. 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a plurality of reference temperature sensors and a plurality of heated temperature sensors in Lotters’s flowmeter because it would provide redundant measurements and increase accuracy of Lotters’s flowmeter.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Muller et al. (U.S. Publication No. 20150308875).

Muller teaches wherein at least one of the one or more reference temperature sensors (Fig.1, 32) and the one or more heated temperature sensors (Fig.1, 33) is configured to protrude from an inner wall of the production tubing into the multiphase flow (As shown in Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lotters’ temperature sensor to make it protrude into the flow because it would increase accuracy of Lotters’ temperature sensor

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Duhanyan et al. (U.S. Publication No. 20090000390) and Berkcan et al. (U.S. Patent No. 6681625).
Regarding claim 16, the combination of Lotters and Duhanyan teaches all the features of claim 15 as outline above, the combination of Lotters and Duhanyan is silent about one or more passive temperature sensors located along the production tubing at a third position that is downstream of the second position, the one or more passive temperature sensors at the third position in the tubing being configured to measure a third temperature of the multiphase flow.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a passive temperature sensor at a third position downstream of Lotters’ heated temperature sensor because it would allow Lotters’ flowmeter to measure flow rate from both directions, also it would provide redundant measurement, and increase reliability of Lotters’ measurement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIN Y ZHONG/Primary Examiner, Art Unit 2861